FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 ROBERT G. RASMUSSEN,                            No. 09-55075

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01604-FMC-
                                                 PLA
   v.

 STATE OF CALIFORNIA                             MEMORANDUM *
 DEPARTMENT OF MOTOR
 VEHICLES; et al.,

               Defendants - Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                   Florence-Marie Cooper, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Robert G. Rasmussen appeals pro se from the district court’s judgment

dismissing without prejudice his 42 U.S.C. § 1983 action challenging his arrest for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                 09-55075
driving under the influence and the resultant suspension of his driver license in

administrative proceedings conducted by the California Department of Motor

Vehicles. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6), Smithart v. Towery, 79 F.3d 951, 952 (9th

Cir. 1996) (per curiam), and we affirm.

        The district court properly dismissed Rasmussen’s complaint because his

claims are based on actions which, if deemed unlawful, would render his

conviction under California Vehicle Code section 23152 invalid, and that

conviction “has not been reversed, expunged or called into question by issuance of

a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(holding that a plaintiff challenging action whose alleged unlawfulness would

implicate the validity of a conviction must prove that the conviction has been

invalidated); see also Smithart, 79 F.3d at 952 (affirming as Heck-barred district

court’s dismissal of § 1983 action alleging that police officers lacked probable

cause to arrest plaintiff for assault where plaintiff had pled guilty to assault).

        Rasmussen’s remaining contentions are unpersuasive.

        AFFIRMED.




IL/Research
                                            2                                        09-55075